

 S693 ENR: National POW/MIA Flag Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 693IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 36, United States Code, to require that the POW/MIA flag be displayed on all days
			 that the flag of the United States is displayed on certain Federal
 property.1.Short titleThis Act may be cited as the National POW/MIA Flag Act.2.Days on which the POW/MIA flag is displayed on certain Federal propertySection 902 of title 36, United States Code, is amended by striking subsection (c) and inserting the following:(c)Days for Flag DisplayFor the purposes of this section, POW/MIA flag display days are all days on which the flag of the United States is displayed..Speaker of the House of RepresentativesVice President of the United States and President of the Senate